Smith, J. This action was begun before a justice of the peace. The plaintiff alleged that he had delivered to the railroad company a bale of cotton to be transported to Senter & Co., at St. Louis, and that the defendant had failed to deliver the same to the consignee. The action was defended, as we learn from the justice’s minutes, upon the ground that the company had never received the cotton. But the plaintiff’recovered a verdict and judgment. On appeal to the Circuit Court, no other or different issue appears to have been tendered. A jury was waived and the trial was by the -court. The plaintiff' proved the delivery of the cotton to the defendant by the production of the bill' of lading, signed by the defendant’s agent at Hot Springs, and the value of the cotton. This was all the testimony. The court declared that the sole issue was, whether or not the railroad company had received the cotton, and refused to declare that non-delivery to the consignee must* also be proved to sustain the action. In an action against a carrier for the loss or non-delivery of goods, the complaint involves three points of facts, which the plaintiff' must establish upon the general issue, viz., the contract for carriage, delivery to the carrier, and the defendant’s breach of promise or duty. 2 Green. Ev., secs. 208,213. But the effect of every special plea is to narrow the issues. And a party is not required to prove what his adversary admits. Before a justice of the peace the pleadings are not required to be in writing; but, if oral, it is the duty of the justice to note down in his docket the substance of them. Gantt’s Digest, see. 3740. By denying that it had ever received the goods for transportation, the defendant admitted that it had never delivered them to Senter & Co. Consequently, when it was proved that the defendant had received the cotton under a contract for carriage, the case was legally adjudged against it. "We must presume, in the absence of any amendment of the plea, that the parties went to trial upon the same issue that was made in the justice’s court. Such was evidently the understanding of the trial court. Affirmed.